                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                           KANTA DATT, et al.,
                                   8                                                       Case No. 5:19-cv-01216-EJD
                                                        Plaintiffs,
                                   9                                                       ORDER GRANTING DEFENDANT’S
                                                 v.                                        MOTION TO DISMISS; DENYING
                                  10                                                       PLAINTIFF’S MOTION FOR LEAVE
                                           WELLS FARGO BANK, N.A.,                         TO FILE AN AMENDED COMPLAINT
                                  11
                                                        Defendant.                         Re: Dkt. Nos. 8, 21
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiffs Kanta and Ram Datt allege that Defendant Wells Fargo Bank fraudulently,

                                  14   negligently, and willfully caused Plaintiffs to pay excessive mortgage and interest payments. See

                                  15   Complaint (“Compl.”), Dkt. 1. Plaintiffs, however, have already litigated most of the claims

                                  16   arising from the alleged overcharging in state court and are thus foreclosed from relitigating them

                                  17   again. The claim not previously litigated is time-barred.1 The Court finds this motion suitable for

                                  18   consideration without oral argument. See N.D. Cal. Civ. L.R. 7-1(b). Having considered the

                                  19   Parties’ papers, Defendant’s motion to dismiss is GRANTED with prejudice and Plaintiff’s

                                  20   motion for leave to file an amended complaint is DENIED.

                                  21

                                  22   1
                                         This should not be construed as making a judgment about the scope of res judicata. Plaintiffs’
                                  23   Fair Credit Reporting Act (“FCRA”) claim could also be dismissed on res judicata grounds since it
                                       arises out of the same transaction or occurrence and thus could have been raised in the earlier state
                                  24   action. See Allen v. McCurry, 449 U.S. 90, 95 (1980) (“Under res judicata, a final judgment on
                                       the merits of an action precludes the parties or their privies from relitigating issues that were or
                                  25   could have been raised in that action. . . . The federal courts generally have also consistently
                                       accorded preclusive effect to issues decided by state courts.” (emphasis added)). That issue,
                                  26   however, was not briefed by the Defendant and so the Court does not address it. See Neff v.
                                       Flagstar Bank, FSB, 520 F. App’x 323, 326–27 (6th Cir. 2013) (holding district court erred by
                                  27   raising res judicata defense sua sponte).
                                       Case No.: 5:19-cv-01216-EJD
                                  28   ORDER GRANTING DEFENDANT’S MOTION TO DISMISS; DENYING PLAINTIFF’S
                                       MOTION FOR LEAVE TO FILE AN AMENDED COMPLAINT
                                                                                           1
                                   1       I.      BACKGROUND

                                   2               A. Factual Background

                                   3            On August 14, 2007, Plaintiffs took out a 30-year mortgage from World Savings Bank.

                                   4   Compl. at 2.2 Wachovia acquired World Savings Bank on December 31, 2008, then Wells Fargo

                                   5   acquired Wachovia. Id.; see also Scott G. Alvarez, The Acquisition of Wachovia Corporation by

                                   6   Wells Fargo & Company, FED. RES. (Sept. 1, 2010), https://www.federalreserve.gov/newsevents/

                                   7   testimony/alvarez20100901a.htm. In December 2009, Plaintiffs and Defendant entered into a loan

                                   8   modification agreement, which lowered the loan balance. Compl. at 3. The term of the modified

                                   9   loan was forty years, with the payments during the first five years set as “interest only.” Id.

                                  10            Around 2012, Plaintiffs defaulted on their loan by failing to make two payments. Id.

                                  11   Plaintiffs claim they made-up the delinquent loan payments in 2013 and made all scheduled loan

                                  12   payments until the loan was paid off in 2018. Id. In January 2016, Plaintiffs attempted to
Northern District of California
 United States District Court




                                  13   refinance their loan. Id. Defendant, however, advised them that because they missed two

                                  14   payments in the past 24 months, they were ineligible to refinance the loan. Id. Plaintiffs and/or

                                  15   their agents then began “calling Defendant to determine why Defendant had reported their

                                  16   payments as being late, when all payments since the modification had been timely to the best of

                                  17   Plaintiffs’ knowledge.” Id. Plaintiffs allegedly possessed documentation showing the same. Id.

                                  18   Plaintiffs then attempted to refinance their loan at another institution but were denied due to the

                                  19   late payments on their credit report. Id.

                                  20            Plaintiffs allege that Defendant eventually “confirmed that there was an accounting error

                                  21   made and Plaintiffs had not actually missed or made any late payments,” but still refused to

                                  22   correct the problems so that Plaintiffs could complete the refinance. Id. at 4. The 2016 error, thus,

                                  23

                                  24   2
                                        As noted by Defendant, Plaintiffs’ Complaint does not comply with Federal Rule of Civil
                                  25   Procedure 10(b), which states that “[a] party must state its claims or defenses in numbered
                                       paragraphs.” Even after Defendant notified Plaintiffs of this requirement, Plaintiffs submitted an
                                  26   amended complaint without numbered paragraphs. See Motion for Leave to File an Amended
                                       Complaint, Dkt. 22, Ex. A. Due to the lack of numbered paragraphs, the Court cites to the
                                  27   Complaint by page number.
                                       Case No.: 5:19-cv-01216-EJD
                                  28   ORDER GRANTING DEFENDANT’S MOTION TO DISMISS; DENYING PLAINTIFF’S
                                       MOTION FOR LEAVE TO FILE AN AMENDED COMPLAINT
                                                                                        2
                                   1   continued to cause Plaintiffs to pay a higher interest rate and more money per month because it

                                   2   prevented them from refinancing. Id. It also caused Plaintiffs to be charged “excess late penalties

                                   3   and fees.” Id.

                                   4          Ultimately, Plaintiffs were able to refinance with Chase Bank. Defendants accepted

                                   5   $750,388.68 in April 2018 as full payment of the loan. Id. Plaintiffs claim the $750,388.68 was

                                   6   inflated due to the allegedly incorrect accounting of Plaintiff’s loan. Id. at 5.

                                   7          Plaintiffs assert three claims in their first complaint: (1) fraud, (2) violations of the FCRA,

                                   8   and (3) violations of the Home Owners Loan Act (“HOLA”); they seek to recover punitive

                                   9   damages based on the fraud claim. See generally Compl. In their amended complaint, Plaintiffs

                                  10   continue to seek punitive damages and assert four claims: (1) fraud, (2) violations of the FCRA,

                                  11   (3) negligence, and (4) violations of California Business & Professions Code § 17200 et seq. Dkt.

                                  12   22, Ex. A.
Northern District of California
 United States District Court




                                  13                B. Procedural History

                                  14          On March 6, 2019, Plaintiffs filed this action. See Dkt. 1. About a month later, on April 4,

                                  15   2019, Defendant filed a Motion to Dismiss Plaintiffs’ Complaint. Motion to Dismiss (“Mot.”),

                                  16   Dkt. 8. On April 18, 2019, Plaintiffs filed an opposition to this motion. Opposition/Response re

                                  17   Motion to Dismiss (“Opp.”), Dkt. 18. Defendant filed a reply. Reply re Motion to Dismiss

                                  18   (“Reply”), Dkt. 19.

                                  19          On September 25, 2019, Plaintiffs filed a motion for leave to file an amended complaint.

                                  20   Notice of Motion and Motion for Leave to File First Amended Complaint (“Mot. AC”), Dkt. 21,

                                  21   22. Defendant filed an opposition to this motion. Opposition re Motion for Leave to File (“Opp.

                                  22   AC”), Dkt. 27. Plaintiffs did not submit a reply. See N.D. Cal. Civ. L.R. 7-3(c) (requiring reply

                                  23   be filed within 7 days after the opposition was due).

                                  24          Before Plaintiffs initiated this action, they pursued an action in state court. On December

                                  25   29, 2017, the state court granted Defendant’s motion for summary adjudication on Plaintiffs’ fraud

                                  26   and Section 17200 claims and request for punitive damages. Declaration of Alejandro E. Moreno

                                  27
                                       Case No.: 5:19-cv-01216-EJD
                                  28   ORDER GRANTING DEFENDANT’S MOTION TO DISMISS; DENYING PLAINTIFF’S
                                       MOTION FOR LEAVE TO FILE AN AMENDED COMPLAINT
                                                                         3
                                   1   (“Moreno Decl.”), Dkt. 27, Ex. 3 at 2. On January 2, 2018, the state court granted Defendant’s

                                   2   motion for summary adjudication on Plaintiffs’ negligence claim. Id. Additionally, on January

                                   3   26, 2018, the state court dismissed Defendant, with prejudice and entered judgment in Defendant’s

                                   4   favor for all causes of action raised in the complaint (fraud, negligence, violations of Section

                                   5   17200, and punitive damages). Id.

                                   6         II.      LEGAL STANDARDS

                                   7                  A. Motion to Dismiss

                                   8               To survive a Rule 12(b)(6) motion to dismiss, a complaint must contain sufficient factual

                                   9   matter, accepted as true, to “state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal,

                                  10   556 U.S. 662, 678 (2009) (discussing Federal Rule of Civil Procedure 8(a)(2)). A claim has facial

                                  11   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

                                  12   inference that the defendant is liable for the misconduct alleged. Id. The requirement that the
Northern District of California
 United States District Court




                                  13   court must “accept as true” all allegations in the complaint is “inapplicable to legal conclusions.”

                                  14   Id.

                                  15               Dismissal can be based on “the lack of a cognizable legal theory or the absence of

                                  16   sufficient facts alleged under a cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901

                                  17   F.2d 696, 699 (9th Cir. 1990). A statute-of-limitations defense, if “apparent from the face of the

                                  18   complaint,” may be raised in a motion to dismiss. Seven Arts Filmed Entm’t Ltd. v. Content

                                  19   Media Corp. PLC, 733 F.3d 1251, 1254 (9th Cir. 2013). When a claim or portion of a claim is

                                  20   precluded as a matter of law, that claim may be dismissed pursuant to Rule 12(b). See

                                  21   Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 975 (9th Cir. 2010) (discussing Rule 12(f)

                                  22   and noting that 12(b)(6), unlike Rule 12(f), provides defendants a mechanism to challenge the

                                  23   legal sufficiency of complaints).

                                  24                  B. Res Judicata

                                  25               Under res judicata, a final judgment on the merits of an action precludes the parties or their

                                  26   privies from relitigating issues that were or could have been raised in the earlier action. Allen, 449

                                  27
                                       Case No.: 5:19-cv-01216-EJD
                                  28   ORDER GRANTING DEFENDANT’S MOTION TO DISMISS; DENYING PLAINTIFF’S
                                       MOTION FOR LEAVE TO FILE AN AMENDED COMPLAINT
                                                                         4
                                   1   U.S. at 95. Federal courts must afford state court judgments the same preclusive effect as the

                                   2   judgment would have in that state’s own courts. Clements v. Airport Auth. Of Washoe Cty., 69

                                   3   F.3d 321, 326 (9th Cir. 1995). This reduces unnecessary litigation, fosters reliance on

                                   4   adjudication, and promotes comity between the state and federal courts. Allen, 449 U.S. at 95–96.

                                   5   Res judicata is an affirmative defense—the defendant must affirmatively assert res judicata or else

                                   6   it may be waived. See Fed. R. Civ. Pro. 8(c)(1).

                                   7                 C. Motion for Leave to File an Amended Complaint

                                   8              In determining whether leave to amend is appropriate, the district court considers “the

                                   9   presence of any of four factors: bad faith, undue delay, prejudice to the opposing party, and/or

                                  10   futility.” Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001) (noting

                                  11   amendments should be granted with “extreme liberality”); Fed. R. Civ. Pro. 15(a) (2) (court

                                  12   should freely allow amendment when “justice so requires.”). If leave to amend would be futile,
Northern District of California
 United States District Court




                                  13   the court may deny leave. See Reddy v. Litton Indus., Inc., 912 F.2d 291, 296 (9th Cir. 1990) (“It

                                  14   is not an abuse of discretion to deny leave to amend when any proposed amendment would be

                                  15   futile.”).

                                  16       III.      DISCUSSION3

                                  17                 A. Previously Litigated State Law Claims/Amended Complaint Motion

                                  18              As stated above, three out of the four claims asserted in Plaintiffs’ Amended Complaint are

                                  19   barred by res judicata—the fraud, Section 17200, and negligence claims and the request for

                                  20   punitive damages have already been litigated. Opp. AC at 3. Because Defendant did not assert res

                                  21   judicata in its first responsive pleading, it may be argued that Defendant waived res judicata.4 See

                                  22

                                  23   3
                                         Plaintiffs no longer allege the HOLA claim in their amended complaint. To the extent the claim
                                  24   is still at issue, the Court agrees with Defendant that HOLA does not create a private cause of
                                       action for Plaintiffs’ claims. Mot. at 10. Thus, this claim must be DISMISSED with prejudice as
                                  25   amending it would be futile. See Burns Int’l, Inc. v. W. Sav. & Loan Ass’n, 978 F.2d 533, 536 (9th
                                       Cir. 1992) (holding private HOLA cause of action unnecessary); Cahill v. Liberty Mut. Ins. Co.,
                                  26   80 F.3d 336, 338 (9th Cir. 1996) (dismissal with prejudice permissible if amendment would be
                                       futile).
                                       4
                                  27     Plaintiffs did not submit a reply and so they did not respond to Defendant’s use of res judicata.
                                       Case No.: 5:19-cv-01216-EJD
                                  28   ORDER GRANTING DEFENDANT’S MOTION TO DISMISS; DENYING PLAINTIFF’S
                                       MOTION FOR LEAVE TO FILE AN AMENDED COMPLAINT
                                                                                           5
                                   1   Fed. R. Civ. P. 8(c)(1). Plaintiff, however, just asserted the negligence and Section 17200 claims;

                                   2   thus, Defendant could not have raised the defense of res judicata earlier for these claims.

                                   3             As to the fraud claim and request for punitive damages, Defendant asserted res judicata as

                                   4   soon as it discovered the earlier state-court litigation. Thus, there was no undue delay or bad faith.

                                   5   Opp. AC at 3. Further, no prejudice to Plaintiffs would result by allowing Defendant to assert res

                                   6   judicata; it will cause “no delay in the proceedings and require[s] no additional discovery.”

                                   7   Owens, 244 F.3d at 712; Lockheed Martin Corp. v. Network Solutions, Inc., 194 F.3d 980, 986

                                   8   (9th Cir. 1999). Finally, it would not be futile for the Court to consider the res judicata defense

                                   9   because the state court has already litigated the exact issues at hand; there is no need to relitigate

                                  10   them again. See Allen, 449 U.S. at 95 (noting res judicata’s importance in relieving parties of the

                                  11   cost and vexation of multiple lawsuits, conserving judicial resources, and preventing inconsistent

                                  12   decisions). This Court will thus consider Defendant’s res judicata argument. Cf. Owens, 244 F.3d
Northern District of California
 United States District Court




                                  13   at 712 (considering res judicata defense in absence of bad faith, undue delay, prejudice to the

                                  14   opposing party, and/or futility).

                                  15             The amended complaint is virtually identical to the complaints filed in the state court

                                  16   action. Compare Moreno Decl., Ex. 1 at 7, with Dkt. 22, Ex. A at ECF 13. Both the state court

                                  17   action and this action are based on the same operative facts—both allege causes of actions for

                                  18   fraud, negligence, and a Section 17200 violation arising from Defendant’s alleged erroneous

                                  19   processing of the same mortgage payment. See Moreno Decl., Ex. 1 ¶¶ 6–13, 26, 32, 39; Id., Ex.

                                  20   2, ¶¶ 27–33; Page v. United States, 729 F.2d 818, 820 (D.C. Cir. 1984) (“The judgment bars any

                                  21   further claim based on the same ‘nucleus of facts,’ . . . .”). The state court entered a Judgment of

                                  22   Dismissal, with prejudice, as to the fraud, Section 17200, negligence, and punitive damages issues.

                                  23   Moreno Decl., Ex. 3 at 2. Thus, because the state court proceeding involved the same parties and

                                  24   same claims, res judicata applies and Plaintiffs are foreclosed from relitigating the already-decided

                                  25   claims.

                                  26             Accordingly, because res judicata bars the fraud, Section 21700, negligence and punitive

                                  27
                                       Case No.: 5:19-cv-01216-EJD
                                  28   ORDER GRANTING DEFENDANT’S MOTION TO DISMISS; DENYING PLAINTIFF’S
                                       MOTION FOR LEAVE TO FILE AN AMENDED COMPLAINT
                                                                         6
                                   1   damages claims from being relitigated, granting Plaintiffs leave to amend would be futile.

                                   2   Defendant’s motion to dismiss as to these claims is GRANTED and Plaintiffs’ motion for leave to

                                   3   file an amended complaint is DENIED.

                                   4              B. The FCRA Claim

                                   5          Plaintiffs also assert a FCRA claim. They argue that Defendant violated the FCRA when it

                                   6   made the January 2016 computation errors. Compl. at 6–7. Defendant argues the FCRA claim is

                                   7   time-barred because the statute of limitations has expired. Mot. at 5.

                                   8          The FCRA claim is subject to a two-year statute of limitations. The claim must be brought

                                   9   within “2 years after the date of discovery by the plaintiff of the violation that is the basis for such

                                  10   liability.” 15 U.S.C. § 1681p. The two-years limitation period begins when the consumer

                                  11   discovers the alleged violation, not when the consumer discovers that the alleged violation affords

                                  12   him legal recourse. See Mack v. Equitable Ascent Fin., LLC, 748 F.3d 663, 665 (5th Cir. 2014).
Northern District of California
 United States District Court




                                  13   Plaintiffs, in response, argue that their FCRA cause of action accrued each time Plaintiffs made a

                                  14   loan payment to Wells Fargo. Opp. at 3. Plaintiffs, however, assert no precedent indicating the

                                  15   “continuous accrual doctrine” applies to FCRA claims. Id. In fact, contrary to Plaintiffs’

                                  16   assertion, precedent from this Circuit indicates a contrary rule. See Syed v. M-I, LLC, 853 F.3d

                                  17   492, 507 (9th Cir. 2017) (holding statute of limitations runs on an FCRA claim on the date the

                                  18   violation was discovered by the plaintiff).

                                  19          Here, Plaintiffs concede that they discovered the FCRA violation in January 2016. See

                                  20   Compl. at 3 (“Plaintiffs and/or their agents began calling Defendant to determine why Defendant

                                  21   had reported their payments as being late, when all payments since modification had been made

                                  22   timely to the best of Plaintiff’s knowledge.” (emphasis added)). The FCRA violation, thus, began

                                  23   to accrue on January 2016 when Plaintiff first learned of Defendant’s alleged mistake. See Reply

                                  24   at 3. Any extra amounts Plaintiffs may have paid on their loan installment are injuries stemming

                                  25   from Defendant’s alleged computation errors, i.e., the mistakes Plaintiffs learned about in January

                                  26   2016. Thus, Plaintiffs have not identified new FCRA violations because the entire claim is based

                                  27
                                       Case No.: 5:19-cv-01216-EJD
                                  28   ORDER GRANTING DEFENDANT’S MOTION TO DISMISS; DENYING PLAINTIFF’S
                                       MOTION FOR LEAVE TO FILE AN AMENDED COMPLAINT
                                                                         7
                                   1   on the initial “erroneous” reporting of late loan payments. Accordingly, Plaintiffs’ “date of

                                   2   discovery” of the FCRA violation was in January 2016 and thus Plaintiffs needed to bring a FCRA

                                   3   claim no later than January 2018. Instead, the claim was filed March 6, 2019, which is over a year

                                   4   too late. Thus, because the FCRA claim is time-barred, amendment would be futile. Accordingly,

                                   5   Defendant’s motion to dismiss is GRANTED as to this claim and Plaintiffs’ request for leave to

                                   6   amend is DENIED.

                                   7      IV.      CONCLUSION

                                   8            For these reasons, Defendant’s Motion to Dismiss is GRANTED and Plaintiff’s Motion

                                   9   for Leave to File an Amended Complaint is DENIED. The Clerk shall close the file.

                                  10            IT IS SO ORDERED.

                                  11   Dated: November 5, 2019

                                  12                                                   ______________________________________
Northern District of California
 United States District Court




                                                                                       EDWARD J. DAVILA
                                  13                                                   United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       Case No.: 5:19-cv-01216-EJD
                                  28   ORDER GRANTING DEFENDANT’S MOTION TO DISMISS; DENYING PLAINTIFF’S
                                       MOTION FOR LEAVE TO FILE AN AMENDED COMPLAINT
                                                                         8
